Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered March 30, 2001, *486convicting him of murder in the second degree (three counts), burglary in the first degree, robbery in the first degree, arson in the third degree, and conspiracy in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly allowed testimony that the defendant and his accomplices had participated in an attempted robbery before committing the subject crimes. This evidence was introduced to show the defendant’s motive and to complete the narrative of the events regarding the commission of the subject crimes (see People v Alvino, 71 NY2d 233, 241-242 [1987]; People v Ventimiglia, 52 NY2d 350, 359 [1981]; People v Molineux, 168 NY 264 [1901]; People v Webb, 1 AD3d 542 [2003]; People v Howard, 285 AD2d 560 [2001]; People v James, 262 AD2d 500 [1999]). Moreover, the probative value of such evidence outweighed its potential for prejudice to the defendant (see People v Lewis, 69 NY2d 321, 325 [1987]; see also People v Alvino, supra at 242; People v Ventimiglia, supra at 359-360).
The issues raised in the defendant’s supplemental pro se brief are without merit. Prudenti, P.J., Krausman, Adams and Spolzino, JJ., concur.